— In an action, inter alia, to recover damages for breach of *765contract, plaintiff appeals from an order of the Supreme Court, Westchester County (Palella, J.), dated June 1, 1983, which denied his application to disqualify defendant Bloom’s counsel. Order affirmed, with costs. Plaintiff has failed to show that if defendant Bloom’s counsel is called as a witness, his testimony will be contrary to his client’s interest (Code of Professional Responsibility, DR 5-102 [B]; People v Paperno, 77 AD2d 137, revd on other grounds 54 NY2d 294; Tucker v Weissman, 89 AD2d 852). O’Connor, J. P., Bracken, Brown and Niehoff, JJ., concur.